 

--------------------------------------------------------------------------------

AMENDED AND RESTATED PROMISSORY NOTE
 
U.S. $112,000,000.00 As of October 27, 2011
 
FOR VALUE RECEIVED, Emerihrt Bloomsburg LLC, a Delaware limited liability
company (“Bloomsburg”), Emerihrt Roanoke LLC, a Delaware limited liability
company (“Roanoke”), Emerihrt Creekview LLC, a Delaware limited liability
company (“Creekview”), Emerihrt Danville LLC, a Delaware limited liability
company (“Danville”), Emerichip Stockton LLC, a Delaware limited liability
company (“Stockton”), Emerichip Walla Walla LLC, a Delaware limited liability
company (“Walla Walla”), Emerihrt Greensboro LLC, a Delaware limited liability
company (“Greensboro”), Emerihrt Harrisburg LLC, a Delaware limited liability
company (“Harrisburg”), Emerihrt Harrisonburg LLC, a Delaware limited liability
company (“Harrisonburg”), Emerichip Phoenix LLC, a Delaware limited liability
company (“Phoenix”), Emerihrt Ravenna LLC, a Delaware limited liability company
(“Ravenna”), PHNTUS LO Joliet SCU LLC, a Delaware limited liability company
(“Joliet”), Emerihrt Henderson LP, a Delaware limited partnership (“Henderson”),
Emerihrt Medical Center LP, a Delaware limited partnership (“Medical Center”),
Emerihrt Oakwell Farms LP, a Delaware limited partnership (“Oakwell”), Emerihrt
Stonebridge Ranch LP, a Delaware limited partnership (“Stonebridge”)
(Stonebridge, Bloomsburg, Roanoke, Creekview, Danville, Stockton, Walla Walla,
Greensboro, Harrisburg, Harrisonburg, Phoenix, Ravenna, Joliet, Henderson,
Medical Center and Oakwell  referred to herein from time to time individually as
a “Maker” and collectively as “Makers”), having an address at c/o Emeritus
Corporation, 31.31 Elliott Avenue #500 , Seattle, Washington  98121, hereby
promises to pay to the order of KEYBANK NATIONAL ASSOCIATION, a national banking
association (“Payee”), having an address at 127 Public Square, 8th Floor,
Cleveland, Ohio 44114, the principal sum of One Hundred Twelve Million and
No/100 Dollars ($112,000,000.00) or so much thereof as may be advanced from time
to time, and interest from the date hereof on the balance of principal from time
to time outstanding, in United States currency, at the rates and at the times
hereinafter described.
 
This Note is issued by Maker pursuant to that certain Loan Agreement of even
date herewith (the “Loan Agreement”) entered into between Payee and Maker.  This
Note evidences the Loan (as defined in the Loan Agreement).  Payment of this
Note is governed by the Loan Agreement, the terms of which are incorporated
herein by express reference as if fully set forth herein.  Capitalized terms
used and not otherwise defined herein shall have the meanings given to them in
the Loan Agreement.
 
1. Interest.  Subject to Paragraphs 4(a) and 4(c) hereof, the principal amount
hereof outstanding from time to time shall bear interest until paid in full at
the rate or rates specified in Section 4.1 of the Loan Agreement.
 
2. Monthly Payments.  Interest only shall be payable in arrears on the first
(1st) day of each calendar month after the date hereof up to and including the
Maturity Date in the amount of all interest accrued during the immediately
preceding calendar month.  In addition to, and not in lieu of, each such monthly
interest payment, principal shall be due and payable in installments as set
forth in Section 3.5 of the Loan Agreement.   All payments on account of the
indebtedness
 

 
AMENDED AND RESTATED PROMISSORY NOTE – Page 1
#3859695.3
 

--------------------------------------------------------------------------------

 

evidenced by this Note shall be made to Payee not later than 11:00 a.m.
Cleveland, Ohio time on the day when due in lawful money of the United States
and shall be first applied to late charges, costs of collection or enforcement
and other similar amounts due, if any, under this Note and any of the other Loan
Documents, then to interest due and payable hereunder and the remainder to
principal due and payable hereunder.
 
3. Maturity Date.  The indebtedness evidenced hereby shall mature on
the  Maturity Date.  On the Maturity Date, the entire outstanding principal
balance hereof, together with accrued and unpaid interest and all other sums
evidenced by this Note, shall, if not sooner paid, become due and payable.
 
4. General Provisions.
 
(a) In the event (i) the principal balance hereof is not paid when due whether
by acceleration or upon the Maturity Date or (ii) an Event of Default exists,
then the principal balance hereof shall bear interest, at the election of Payee
from and after the date of the occurrence of (i) or (ii), at the Default
Rate.  In addition, for any installment (exclusive of the payment due upon the
Maturity Date) which is not paid within ten (10) days of the due date thereof a
late charge equal to the greater of (1) twenty-five dollars, and (2) four
percent (4%) of the amount of such installment shall be due and payable to the
holder of this Note on demand to cover the extra expense involved in handling
delinquent payments; subject to paragraph 4(c) of this Note.
 
(b) Maker shall have no right to prepay this Note except as set forth in Section
3.4 of the Loan Agreement.
 
(c) Maker agrees that the obligation evidenced by this Note is an exempt
transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.
 
(d) The parties hereto intend and believe that each provision in this Note
comports with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Note is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Note shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Maker and
the holder or holders hereof under the remainder of this Note shall continue in
full force and effect.  All agreements herein are expressly limited so that in
no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance
hereof, or otherwise, shall the amount paid or agreed to be paid to the holders
hereof for the use, forbearance or detention of the money to be advanced
hereunder exceed the highest lawful rate permissible under applicable usury
laws.  If, from any circumstances whatsoever, the
 

 
AMENDED AND RESTATED PROMISSORY NOTE – Page 2
#3859695.3
 

--------------------------------------------------------------------------------

 

fulfillment of any provision hereof, at the time performance of such provision
shall be due, shall involve transcending the limit of validity prescribed by law
which a court of competent jurisdiction may deem applicable hereto, then, ipso
facto, the obligation to be fulfilled shall be reduced to the limit of such
validity and if from any circumstance the holder hereof shall ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the unpaid
principal balance due hereunder and not to the payment of interest.
 
(e) This Note and all provisions hereof shall be binding upon Maker and all
persons claiming under or through Maker, and shall inure to the benefit of
Payee, together with its successors and assigns, including each owner and holder
from time to time of this Note.
 
(f) Time is of the essence as to all dates set forth herein.
 
(g) Maker agrees that its liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver, or modification granted or
consented to by Payee; and Maker consents to any indulgences and all extensions
of time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note, and to any
substitution, exchange or release of the collateral, or any part thereof, with
or without substitution, and agrees to the addition or release of any makers,
endorsers, guarantors, or sureties, all whether primarily or secondarily liable,
without notice to Maker and without affecting its liability hereunder.
 
(h) Maker hereby waives and renounces for itself, its successors and assigns,
all rights to the benefits of any moratorium, reinstatement, marshalling,
forbearance, valuation, stay, extension, redemption, appraisement, or exemption
and homestead laws now provided, or which may hereafter be provided, by the laws
of the United States and of any state thereof against the enforcement and
collection of the obligations evidenced by this Note.
 
(i) If this Note is placed in the hands of attorneys for collection or is
collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting or attempting to collect this Note, including all reasonable
attorneys’ fees and disbursements.
 
(j) All parties now or hereafter liable with respect to this Note, whether
Maker, principal, surety, guarantor, endorsee or otherwise hereby severally
waive presentment for payment, demand, notice of nonpayment or dishonor, protest
and notice of protest.  No failure to accelerate the indebtedness evidenced
hereby, acceptance of a past due installment following the expiration of any
cure period provided by this Note, any Loan Document or applicable law, or
indulgences granted from time to time shall be construed (i) as a novation of
this Note or as a reinstatement of the indebtedness evidenced hereby or as a
waiver of such right of acceleration or of the right of Payee thereafter to
insist upon strict compliance with the terms of this Note, or (ii) to prevent
the exercise of such right of acceleration or any other right granted hereunder
or by the
 

 
AMENDED AND RESTATED PROMISSORY NOTE – Page 3
#3859695.3
 

--------------------------------------------------------------------------------

 

laws of the State of Ohio.  Maker hereby expressly waives the benefit of any
statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing.
 
(k) THIS NOTE IS A RENEWAL, EXTENSION AND INCREASE, AS WELL AS AN AMENDMENT AND
RESTATEMENT IN ITS ENTIRETY (BUT NOT AN EXTINGUISHMENT), OF THAT CERTAIN
PROMISSORY NOTE (THE “PRIOR NOTE”) DATED MARCH 15, 2007, IN THE MAXIMUM
PRINCIPAL AMOUNT OF $88,000,000.00 EXECUTED BY BLOOMSBURG, HARRISONBURG,
HENDERSON, MEDICAL CENTER, STONEBRIDGE, OAKWELL, CREEKVIEW, DANVILLE,
GREENSBORO, HARRISBURG AND ROANOKE AND PAYABLE TO CAPMARK BANK (“PRIOR
LENDER”).  PRIOR LENDER ASSIGNED ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO
THE PRIOR NOTE TO PAYEE PURSUANT TO THAT CERTAIN ASSIGNMENT OF DEED OF TRUST AND
OTHER LOAN DOCUMENTS DATED OF EVEN DATE HEREWITH.
 
(l) THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF OHIO AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 

 
AMENDED AND RESTATED PROMISSORY NOTE – Page 4
#3859695.3
 

--------------------------------------------------------------------------------

 

Maker has delivered this Note as of the day and year first set forth above.
 
MAKER:


Emerihrt Bloomsburg LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerihrt Roanoke LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerihrt Creekview LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerihrt Danville LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development

 
AMENDED AND RESTATED PROMISSORY NOTE – Page 5
#3859695.3
 

--------------------------------------------------------------------------------

 



 
Emerichip Stockton LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerichip Walla Walla LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerihrt Greensboro LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerihrt Harrisburg LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development

 
AMENDED AND RESTATED PROMISSORY NOTE – Page 6
#3859695.3
 

--------------------------------------------------------------------------------

 

Emerihrt Harrisonburg LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerichip Phoenix LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerihrt Ravenna LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


PHNTUS LO Joliet SCU LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development



 
AMENDED AND RESTATED PROMISSORY NOTE – Page 7
#3859695.3
 

--------------------------------------------------------------------------------

 

Emerihrt Henderson LP, a Delaware limited partnership


 
By:
ESC G.P. II, Inc., a Washington corporation, its general partner



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerihrt Medical Center LP, a Delaware limited partnership


 
By:
ESC G.P. II, Inc., a Washington corporation, its general partner



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerihrt Oakwell Farms LP, a Delaware limited partnership


 
By:
ESC G.P. II, Inc., a Washington corporation, its general partner



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


Emerihrt Stonebridge Ranch LP, a Delaware limited partnership


 
By:
ESC G.P. II, Inc., a Washington corporation, its general partner



By:  /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development

 
AMENDED AND RESTATED PROMISSORY NOTE – Page 8 
#3859695.3
 

--------------------------------------------------------------------------------

 
